Citation Nr: 1644481	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

(A separate decision will be issued with respect to the Veteran's appeal of the denial of veteran's pension benefits due to excessive income.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to November 1963 and from August 1967 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks service connection for an acquired psychiatric disability which he has identified as PTSD, a disability characterized by symptoms including anxiety and depression.  The record shows that the Veteran has been diagnosed with generalized anxiety and generalized depression.  As such, VA is obligated to consider the claim to encompass all acquired psychiatric disabilities which might explain the Veteran's symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran has linked his current psychiatric disability to experiences in service, to specifically include loading, unloading, and assisting with transporting caskets containing the remains of service members killed in Vietnam.  To date, VA has been unable to verify the occurrence of the claimed events.  The Board finds that additional development is necessary with respect to these events.  Specifically, the Air Force Historical Research Agency should be asked to verify whether the remains of service members killed in Vietnam were returned stateside via Loring AFB during the time period the Veteran was assigned there.

The Board notes that the Veteran has not been afforded a VA examination with respect to his claim of service connection.  While VA is required to verify any stressor events with respect to claims for PTSD (unless due to fear of a hostile military environment, a provision which does not apply here since the Veteran did not serve in an area where hostile activity was present), the requirement for verification does not apply with respect to claims based on other acquired psychiatric disabilities.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event,  injury, or disease in service or with another service- connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this instance, the low threshold standard of McLendon has been met.  Once all attempts at verification have been completed, a VA examination should be scheduled.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Air Force Historical Research Agency and any other appropriate federal records custodian determine whether bodies of service members killed in Vietnam were returned to the U.S. via Loring Air Force Base in 1967.  As much detail as possible should be obtained and as many attempts as necessary should be made to ensure that all relevant information is provided.  Document the attempts in the record.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Then, afford the Veteran an appropriate VA examination to determine the etiology of any current psychiatric disorder.  The examiner is asked to review the claim file to become familiar with the relevant medical psychiatric history.  The examiner should also review and address the findings of prior evaluations of the Veteran's psychiatric symptoms.

The examination is asked to:

a) Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the July 2010 claim for service connection for PTSD.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) State whether it is at least as likely as not (probability 50 percent or greater) that each current psychiatric disability was incurred during active service.  

The examiner should consider all of the Veteran's reported experiences in service, to include loading, unloading, and transporting caskets containing the bodies of service members killed in Vietnam.  The examiner should also consider all of the evidence in the record with respect to the Veteran's asserted stressors.  

The examiner should provide a comprehensive rationale for any opinions rendered.  

3. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


